Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-7 and 11-12  are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08/11/2021 have been fully considered but they are not persuasive.
Applicant argues that the cited references Li (US20170278513) in view of Sundaram (9,972,339) fails to disclose the limitation:
"performing a beamforming process on each frame of the sound signals to obtain beams in different directions for the each frame; extracting a detection feature of the each frame based on the sound signals and the beams in the different directions"
In reply Examiner respectfully disagree because Li in Section 0084 explaining how the system implements adaptive beamforming for multichannel speech recognition (Section 0082, lines 1-3), the system segments the received audio data into multiple frame and generates new and sometimes different filter parameters for each frame (Section 0084, lines 14-16- “In some implementations, the system segments the audio data into multiple frame and generated new and sometimes different filter parameters for each frame”- this means in beamforming the system form beams for each of the frame not the whole audio signal because the system generates multiple frames from the received audio signal before adaptive beamforming is executed) 
Moreover, In Abstract, lines 3-7 “ a neural network module that adaptively changes the filters used to perform audio enhancement, e.g  spatial filtering or beamforming, the system estimates a set of filters for each input frame using the neural network”- this means each frame within an audio signal has its own filter that is used to form the beamforming which implies that each frame within the audio signal has its own beam formed. 
(The secondary reference Sundaram (9972339) in Col. 17, lines 25-38- “…for audio frame t, each beam will produce an audio feature vector worth of audio data…”- thus each frame t has its own beam formed)
In regards to “extracting a detection feature (Parameters) of the each frame based on the sound signals and the beams in the different directions” Li addresses this limitation because in Section 0084 lines 12-13 “the system segments the audio data into multiple frames and generates new and sometimes different filter parameters (features) for each frame”- hence the generated new or different parameters for each frame reads on the features of each frame required by claims 1 and 8. 
Furthermore in Section 0057, lines 7-11 LSTM layer during the filter prediction stage in the beamforming process generate parameters (feature) that adjust the dimensionality of the subsequent filters. This means the features of each frame of the audio signal is generated or detected during the beamforming. 


	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,8-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US20170278513) in view of  Sundaram (9972339)
            Claim 1, Li discloses a target voice detection method, comprising:
           receiving sound signals collected by a microphone array; (Section 0005, lines 5 and 9 –thus the multiple microphones used receives the speech signals)  performing a beamforming process on each frame of the sound signals to obtain beams (Section 0006, lines 2-6 thus beamforming is used to apply speech enhancements) in different directions (Section 0015, lines 12-16 teaches filters adjusting to different positions of the user relative to the microphone and therefore the signals received by the microphone are from different directions. See also in Section 0027, lines 15-16 signals arriving from different directions)
             regarding beamforming process on each frame of the sound signals, Section 0084, lines 14-16- “In some implementations, the system segments the audio data into multiple frame and generated new and sometimes different filter parameters for each frame”-  addresses this limitation because in beamforming the system form beams for each of the frame within the audio signal not the whole audio signal because the system generates multiple frames from the received audio signal before adaptive beamforming is executed.
Sundaram (9972339) in Col. 17, lines 25-38 also addresses the same limitation- “…for audio frame t, each beam will produce an audio feature vector worth of audio data…”- thus each frame t has its own beam formed)

              extracting a detection feature of each frame based on the sound signals and the beams in different directions; (Section 0003 teaches that the acoustic models discussed in the disclosure receives acoustic features derived from audio data and therefore teaches detecting acoustic features from the sound signals)
 (in regards to how the detected features are extracted, Li teaches in Section 0048 that “a two-channel NAB model passing the unweighted cross correlation feature extracted from 100 ms frames with 10 ms shift as inputs to the FP module is also trained” – this means audio features are extracted and further processed). 
                inputting an extracted detection waveform of a current frame into a pre-constructed target voice detection model (Section 0076 lines acoustic model trained at the neural network reads on the detection model)  to obtain a model output result; (Section 0069, lines 8-11 thus based on the detected voice, neural network (acoustic model output some candidate transcription) 
              In regards to “extracting a detection feature (Parameters) of the each frame based on the sound signals and the beams in the different directions” Section 0057, lines 7-11 teaches LSTM layer during the filter prediction stage in the beamforming process generate parameters (feature) that adjust the dimensionality of the subsequent filters. This means the features of each frame of the audio signal is generated or detected during the beamforming.
 (Section 0076, lines 3-6- thus outputted first value that indicates the probability described in lines 3-14 of section 0076 reads on the result of the features which was inputted into the neural network)
(Regarding the model output result, the acoustic model reads on the  model output result because Section 0074, lines 3-10 teaches the neural network which outputs the probabilities (which is the detection results) has be trained as an acoustic model)
      Li does not discloses inputting the extracted feature of the waveform into the neural network 327 (acoustic model)  to get an output (prediction or probability-Section 0076, lines 1-2) instead Li discuss  a system where feature for localization are included into all channels of samples as a concatenation of frames of raw input samples. 
Sundaram disclose  a system for training a deep neural network  that sends the extracted features to an acoustic modeling module. (Col. 7 lines 55-65- thus the received audio feature vector is stored and trained in acoustic models 253 and language models 254) ). 
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention as taught by Li to include the teaching or inputting feature of an audio as clearly taught by Sundaram. The motivation is that inputting audio features makes the neural networks outputs better predictions or better outputs. 

Claim 2, Li in view of Sundaram discloses wherein a process of constructing the target voice detection model comprises: 
determining a topological structure of the target voice detection model; generating training data based on a clean voice and a simulated noise (Li: Fig. 2 shows the output of the generated training data based on the clean or target voice and noise from the acoustic model-Section 0042, lines 7-10).  
and generating labeling information by labeling a target voice in the training data; (Li: Section 0051, lines 15-18- the frequency response shown in fig. 2 shows the output of the acoustic model which as label actual voice as target speech while interfering noise as noise so as to clearly label the frequency response –output of the model). 
 extracting a detection feature of the training data; (Li: Section 0003- feature are extracted from 100ms frame) 
and obtaining parameters of the target voice detection model by performing training based on the detection feature and the labeling information. (Li: Section 0007, lines 7-8- thus the beamforming parameters and acoustic model parameters are estimated by using a gradient learning algorithm and also used in training to regularize the model parameters)
Claim 3, Li in view of Sundaram discloses wherein the target voice detection model is one of a classification model or a regression model, (Li: Section 0037, lines 6-9)  and an output of the target voice detection model is one of an ideal binary mask or an ideal ratio mask for each frequency point of the current frame. (Sundaram: Classifier 1020 in Fig. 11 and Col. 14 lines 44-46- thus “a classifier trained to determine voice activity reads voice detection)
Claim 4, Li in view of Sundaram discloses wherein the detection feature comprises space dimension information, frequency dimension information, and time dimension information. (Li, Section 0028, lines 13-17- thus the filtering or detection processing can be performed in either in time domain or frequency domain where time or frequency domain reads on time or frequency dimension information). 
Claims 5-7,  No prior art rejection. Please refer to item 1 for detail explanation. 
Claim 8, Li discloses a target voice detection apparatus, comprising: a signal receiving module, (Microphones in Section 0049)  a beamforming module,  (Section 0028-neural network adaptive beamforming that process beamforming) a detection feature extracting module, a first detecting module, and a detection result outputting module, (Section 0009, lines 4-7- thus the component that detects the speech coming into the microphone). 
wherein the signal receiving module is configured to receive sound signals collected by a microphone array (Section 0005, lines 5 and 9 –thus the multiple microphones used receives the speech signals)  and output the sound signals to the beamforming module, (Section 0006, lines 2-6 thus beamforming is used to apply speech enhancements) the beamforming module is configured to perform a beamforming process on each frame of the inputted sound signals to obtain beams in different directions for the each frame, (Section 0015, lines 12-16 teaches filters adjusting to different positions of the user relative to the microphone and therefore the signals received by the microphone are from different directions. See also in Section 0027, lines 15-16 signals arriving from different directions);
(in regards to how the detected features are extracted, Li teaches in Section 0048 that “a two-channel NAB model passing the unweighted cross correlation feature extracted from 100 ms frames with 10 ms shift as inputs to the FP module is also trained” – this means audio features are extracted and further processed
 about beamforming process on each frame or frame by frame based not the whole signal, Li in Section 0048 teaches that the Network adaptive beamforming –(NAB) process the signal on frame by frame bases not on whole signal- See Section 0048, lines 3-6- thus “a two-channel NAB model unweighted cross correlation features extracted from 100ms frames with 10ms shift as inputs to the FP module is also trained) 

(The secondary reference Sundaram (9972339) in Col. 17, lines 25-38 also addresses the same limitation- “…for audio frame t, each beam will produce an audio feature vector worth of audio data…”- thus each frame t has its own beam formed)

an input of the detection feature extracting module is connected to an output of the signal receiving module and an output of the beamforming module, (Section 0076 lines acoustic model trained at the neural network reads on the detection model)  to obtain a model output result; (Section 0069, lines 8-11 thus based on the detected voice, neural network (acoustic model output some candidate transcription) 
and the detection feature extracting module is configured to extract a detection feature of the each frame based on the sound signals and the beams in the different directions, and output the extracted detection feature to the first detecting module, (Section 0003 teaches that the acoustic models discussed in the disclosure receives acoustic features derived from audio data and therefore teaches detecting acoustic features from the sound signals)
 (in regards to how the detected features are extracted, Li teaches in Section 0048 that “a two-channel NAB model passing the unweighted cross correlation feature extracted from 100 ms frames with 10 ms shift as inputs to the FP module is also trained” – this means audio features are extracted from each frame and further processed). 
the first detecting module is configured to input a detection waveform of a current frame extracted by the detection feature extracting module into a pre-constructed target voice detection model to obtain a model output result, (Section 0076 lines acoustic model trained at the neural network reads on the detection model)  to obtain a model output result; (Section 0069, lines 8-11 thus based on the detected voice, neural network (acoustic model output some candidate transcription)
and send the model output result to the detection result outputting module, and the detection result outputting module is configured to obtain a target voice detection result of the current frame based on the model output result. (Section 0076, lines 3-6- thus outputted first value that indicates the probability described in lines 3-14 of section 0076 reads on the result of the features which was inputted into the neural network)
(Regarding the model output result, the acoustic model reads on the  model output result because Section 0074, lines 3-10 teaches the neural network which outputs the probabilities (which is the detection results) has be trained as an acoustic model)
Li does not discloses inputting the extracted feature of the waveform into the neural network 327 (acoustic model)  to get an output (prediction or probability-Section 0076, lines 1-2) instead Li discuss  a system where feature for localization are included into all channels of samples as a concatenation of frames of raw input samples. 
Sundaram disclose  a system for training a deep neural network  that sends the extracted features to an acoustic modeling module. (Col. 7 lines 55-65- thus the received audio feature vector is stored and trained in acoustic models 253 and language models 254) ).
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention as taught by Li to include the teaching or inputting feature of an audio as clearly taught by Sundaram. The motivation is that inputting audio features makes the neural networks outputs better predictions or better outputs. 
Claim 9, Li in view of Sundaram discloses a model constructing module configured to construct the target voice detection model, (Li: Section 0015, lines 8-9- thus the acoustic model)  wherein the model constructing module comprises: 
a structure design unit, configured to determine a topological structure of the target voice detection model, (Li: Fig. 2 shows the output of the generated training data based on the clean or target voice and noise from the acoustic model-Section 0042, lines 7-10).  
a training data processing unit, configured to generate training data based on a clean voice and a simulated noise and generate labeling information by labeling a target voice in the training data, (Li: Section 0051, lines 15-18- the frequency response shown in fig. 2 shows the output of the acoustic model which as label actual voice as target speech while interfering noise as noise so as to clearly label the frequency response –output of the model).
a feature extraction unit, configured to extract a detection feature of the training data, (Li: Section 0003- feature are extracted from 100ms frame)  
a training unit, configured to obtain parameters of the target voice detection model by performing training based on the detection feature and the labeling information. (Li: Section 0007, lines 7-8- thus the beamforming parameters and acoustic model parameters are estimated by using a gradient learning algorithm and also used in training to regularize the model parameters)

Claim 10, Li in view of Sundaram discloses wherein the target voice detection model is one of a classification model or a regression model. (Li: Section 0037, lines 6-9)  and (Sundaram: Classifier 1020 in Fig. 11 and Col. 14 lines 44-46- thus “a classifier trained to determine voice activity reads voice detection)
Claims 11-12, No prior art rejection. Please refer to item 1 for detail explanation.
Claim 13, Li discloses a non-transitory computer readable storage medium comprising computer program codes, wherein the computer program codes, when executed by a computer unit, (Section 0061 ,lines 1-2 – thus the processor) cause the computer unit to perform the target voice detection method according to a target voice detection method, (Section 0070, lines 5-7- computing system) comprising:
           receiving sound signals collected by a microphone array; (Section 0005, lines 5 and 9 –thus the multiple microphones used receives the speech signals)  performing a beamforming process on each frame of the sound signals to obtain beams (Section 0006, lines 2-6 thus beamforming is used to apply speech enhancements) in different directions (Section 0015, lines 12-16 teaches filters adjusting to different positions of the user relative to the microphone and therefore the signals received by the microphone are from different directions. See also in Section 0027, lines 15-16 signals arriving from different directions)
             regarding beamforming process on each frame of the sound signals, Section 0084, lines 14-16- “In some implementations, the system segments the audio data into multiple frame and generated new and sometimes different filter parameters for each frame”-  addresses this limitation because in beamforming the system form beams for each of the frame within the audio signal not the whole audio signal because the system generates multiple frames from the received audio signal before adaptive beamforming is executed
(The secondary reference Sundaram (9972339) in Col. 17, lines 25-38 also addresses the same limitation- “…for audio frame t, each beam will produce an audio feature vector worth of audio data…”- thus each frame t has its own beam formed)

              extracting a detection feature of each frame based on the sound signals and the beams in different directions; (Section 0003 teaches that the acoustic models discussed in the disclosure receives acoustic features derived from audio data and therefore teaches detecting acoustic features from the sound signals)
 (in regards to how the detected features are extracted, Li teaches in Section 0048 that “a two-channel NAB model passing the unweighted cross correlation feature extracted from 100 ms frames with 10 ms shift as inputs to the FP module is also trained” – this means audio features are extracted and further processed). 
                inputting an extracted detection waveform of a current frame into a pre-constructed target voice detection model (Section 0076 lines acoustic model trained at the neural network reads on the detection model)  to obtain a model output result; (Section 0069, lines 8-11 thus based on the detected voice, neural network (acoustic model output some candidate transcription) 
              In regards to “extracting a detection feature (Parameters) of the each frame based on the sound signals and the beams in the different directions” Section 0057, lines 7-11 teaches LSTM layer during the filter prediction stage in the beamforming process generate parameters (feature) that adjust the dimensionality of the subsequent filters. This means the features of each frame of the audio signal is generated or detected during the beamforming.
                and obtaining a target voice detection result of the current frame based on the model output result. (Section 0076, lines 3-6- thus outputted first value that indicates the probability described in lines 3-14 of section 0076 reads on the result of the features which was inputted into the neural network)
(Regarding the model output result, the acoustic model reads on the  model output result because Section 0074, lines 3-10 teaches the neural network which outputs the probabilities (which is the detection results) has be trained as an acoustic model)
      Li does not discloses inputting the extracted feature of the waveform into the neural network 327 (acoustic model)  to get an output (prediction or probability-Section 0076, lines 1-2) instead Li discuss  a system where feature for localization are included into all channels of samples as a concatenation of frames of raw input samples. 
Sundaram disclose  a system for training a deep neural network  that sends the extracted features to an acoustic modeling module. (Col. 7 lines 55-65- thus the received audio feature vector is stored and trained in acoustic models 253 and language models 254) ). 
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention as taught by Li to include the teaching or inputting feature of an audio as clearly taught by Sundaram. The motivation is that inputting audio features makes the neural networks outputs better predictions or better outputs. 
Claim 14, Li discloses a target voice detection device comprising a processor, a memory, (Section 0091, lines 1-3 computing device)  and a system bus, wherein the processor and the memory are connected via the system bus; 
the memory stores one or more programs, wherein the one or more programs comprise instructions, and the instructions, when executed by the processor, cause the processor to perform the method according to a target voice detection method, (Section 0091, lines 11-13- thus the processor executes the stored instructions in the memory)  comprising:
          comprising receiving sound signals collected by a microphone array; (Section 0005, lines 5 and 9 –thus the multiple microphones used receives the speech signals)  performing a beamforming process on each frame of the sound signals to obtain beams (Section 0006, lines 2-6 thus beamforming is used to apply speech enhancements) in different directions (Section 0015, lines 12-16 teaches filters adjusting to different positions of the user relative to the microphone and therefore the signals received by the microphone are from different directions. See also in Section 0027, lines 15-16 signals arriving from different directions)
             regarding beamforming process on each frame of the sound signals, Section 0084, lines 14-16- “In some implementations, the system segments the audio data into multiple frame and generated new and sometimes different filter parameters for each frame”-  addresses this limitation because in beamforming the system form beams for each of the frame within the audio signal not the whole audio signal because the system generates multiple frames from the received audio signal before adaptive beamforming is executed and therefore the system process the signal in beams/time range.
(The secondary reference Sundaram (9972339) in Col. 17, lines 25-38 also addresses the same limitation- “…for audio frame t, each beam will produce an audio feature vector worth of audio data…”- thus each frame t has its own beam formed)

              extracting a detection feature of each frame based on the sound signals and the beams in different directions; (Section 0003 teaches that the acoustic models discussed in the disclosure receives acoustic features derived from audio data and therefore teaches detecting acoustic features from the sound signals)
 (in regards to how the detected features are extracted, Li teaches in Section 0048 that “a two-channel NAB model passing the unweighted cross correlation feature extracted from 100 ms frames with 10 ms shift as inputs to the FP module is also trained” – this means audio features are extracted and further processed). 
                inputting an extracted detection waveform of a current frame into a pre-constructed target voice detection model (Section 0076 lines acoustic model trained at the neural network reads on the detection model)  to obtain a model output result; (Section 0069, lines 8-11 thus based on the detected voice, neural network (acoustic model output some candidate transcription) 
              In regards to “extracting a detection feature (Parameters) of the each frame based on the sound signals and the beams in the different directions” Section 0057, lines 7-11 teaches LSTM layer during the filter prediction stage in the beamforming process generate parameters (feature) that adjust the dimensionality of the subsequent filters. This means the features of each frame of the audio signal is generated or detected during the beamforming.
                and obtaining a target voice detection result of the current frame based on the model output result. (Section 0076, lines 3-6- thus outputted first value that indicates the probability described in lines 3-14 of section 0076 reads on the result of the features which was inputted into the neural network)
(Regarding the model output result, the acoustic model reads on the  model output result because Section 0074, lines 3-10 teaches the neural network which outputs the probabilities (which is the detection results) has be trained as an acoustic model)
      Li does not discloses inputting the extracted feature of the waveform into the neural network 327 (acoustic model)  to get an output (prediction or probability-Section 0076, lines 1-2) instead Li discuss  a system where feature for localization are included into all channels of samples as a concatenation of frames of raw input samples. 
Sundaram disclose  a system for training a deep neural network  that sends the extracted features to an acoustic modeling module. (Col. 7 lines 55-65- thus the received audio feature vector is stored and trained in acoustic models 253 and language models 254). 
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention as taught by Li to include the teaching or inputting feature of an audio as clearly taught by Sundaram. The motivation is that inputting audio features makes the neural networks outputs better predictions or better outputs. 

Claim 15, Li discloses a computer program product stored in a non-transitory computer readable storage medium,  when executed on a terminal device causing the terminal device to perform the method according to a target voice detection method, (Section 0091, lines 1-3 computing device)  comprising:
           receiving sound signals collected by a microphone array; (Section 0005, lines 5 and 9 –thus the multiple microphones used receives the speech signals)  performing a beamforming process on each frame of the sound signals to obtain beams (Section 0006, lines 2-6 thus beamforming is used to apply speech enhancements) in different directions (Section 0015, lines 12-16 teaches filters adjusting to different positions of the user relative to the microphone and therefore the signals received by the microphone are from different directions. See also in Section 0027, lines 15-16 signals arriving from different directions)
             regarding beamforming process on each frame of the sound signals, Section 0084, lines 14-16- “In some implementations, the system segments the audio data into multiple frame and generated new and sometimes different filter parameters for each frame”-  addresses this limitation because in beamforming the system form beams for each of the frame within the audio signal not the whole audio signal because the system generates multiple frames from the received audio signal before adaptive beamforming is executed.
              extracting a detection feature of each frame based on the sound signals and the beams in different directions; (Section 0003 teaches that the acoustic models discussed in the disclosure receives acoustic features derived from audio data and therefore teaches detecting acoustic features from the sound signals)
 (in regards to how the detected features are extracted, Li teaches in Section 0048 that “a two-channel NAB model passing the unweighted cross correlation feature extracted from 100 ms frames with 10 ms shift as inputs to the FP module is also trained” – this means audio features are extracted and further processed). 
                inputting an extracted detection waveform of a current frame into a pre-constructed target voice detection model (Section 0076 lines acoustic model trained at the neural network reads on the detection model)  to obtain a model output result; (Section 0069, lines 8-11 thus based on the detected voice, neural network (acoustic model output some candidate transcription) 
              In regards to “extracting a detection feature (Parameters) of the each frame based on the sound signals and the beams in the different directions” Section 0057, lines 7-11 teaches LSTM layer during the filter prediction stage in the beamforming process generate parameters (feature) that adjust the dimensionality of the subsequent filters. This means the features of each frame of the audio signal is generated or detected during the beamforming.
                and obtaining a target voice detection result of the current frame based on the model output result. (Section 0076, lines 3-6- thus outputted first value that indicates the probability described in lines 3-14 of section 0076 reads on the result of the features which was inputted into the neural network)
(Regarding the model output result, the acoustic model reads on the  model output result because Section 0074, lines 3-10 teaches the neural network which outputs the probabilities (which is the detection results) has be trained as an acoustic model)
      Li does not discloses inputting the extracted feature of the waveform into the neural network 327 (acoustic model)  to get an output (prediction or probability-Section 0076, lines 1-2) instead Li discuss  a system where feature for localization are included into all channels of samples as a concatenation of frames of raw input samples. 
Sundaram disclose  a system for training a deep neural network  that sends the extracted features to an acoustic modeling module. (Col. 7 lines 55-65- thus the received audio feature vector is stored and trained in acoustic models 253 and language models 254). 
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention as taught by Li to include the teaching or inputting feature of an audio as clearly taught by Sundaram. The motivation is that inputting audio features makes the neural networks outputs better predictions or better outputs. 
 


Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bengio (20180174575) discloses a method of complex linear projection for acoustic modeling includes the actions of receiving, by one or more computers, audio data corresponding to an utterance; generating, by the one or more computers, frequency domain data using the audio data; processing, by the one or more computers, the frequency domain data using complex linear projection; providing, by the one or more computers, the processed frequency domain data to a neural network trained as an acoustic model; and generating by the one or more computers, a transcription for the utterance that is determined based at least on output that the neural network provides in response to receiving the processed frequency domain data.
Watanabe (20180261225) discloses a beamformer network may include the mask estimation network and the filter estimation network. Further, the beamformer network can be trained to select a reference channel input from the multichannel inputs from the multiple microphones using time-frequency masks and generate an enhanced speech dataset based on the reference channel input.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AKWASI M SARPONG/            Primary  Examiner, Art Unit 2675                                                                                                                                                                                            	10/21/2021